Citation Nr: 1201456	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gunshot wound residual disability of the left leg.

2.  Entitlement to service connection for a gunshot wound residual disability of the left leg.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period on appeal through February 25, 2010.

4.  Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period beginning February 26, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.S.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  During this time, he engaged in ground combat in the Pacific Theater.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This decision denied an application to reopen a service connection claim for a gunshot wound residual disability of the left leg but granted service connection and assigned an initial 10 percent evaluation for PTSD.

In October 2011, the Veteran and S.S., his daughter, testified at a Video Conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Determined herein is that an evaluation of 30 percent is warranted for the Veteran's PTSD for the period on appeal through February 25, 2010.  To account for the period thereafter, entitlement to an evaluation in excess of 30 percent for PTSD for the period beginning February 26, 2010, has been added as an issue on appeal.

The aforementioned issue, as well as the issue of entitlement to service connection for a gunshot wound residual disability of the left leg, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Lastly, it is notable that the RO last adjudicated this matter via a supplemental statement of the case (SSOC) in March 2010.  Additional evidence dated thereafter is contained in the Veteran's claims file as well as his Virtual VA "eFolder."  

The additional evidence in the claims file is VA radiologic findings submitted by the Veteran's representative.  In a contemporaneous statement, the representative waived the procedural right to have this evidence considered initially by the agency of original jurisdiction (AOJ), which in this case also is the RO.  Accordingly, the Board has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).  

With respect to the Veteran's Virtual VA "eFolder," the additional evidence is in the form of VA treatment records.  Neither the Veteran nor his representative waived the procedural right to have this evidence considered initially by the AOJ/RO.  However, this is of no consequence here.  The first issue on appeal, whether new and material evidence has been submitted regarding a gunshot wound residual disability of the left leg, is granted in full without consideration of the aforementioned additional evidence.  This evidence is inapplicable to the third issue, entitlement to an initial evaluation higher than 10 percent for PTSD for the period on appeal through February 25, 2010, because it does not pertain to that timeframe.  As noted above, the second and fourth issues on appeal of service connection for a gunshot wound residual disability of the left leg and entitlement to an initial evaluation higher than 30 percent for PTSD for the period beginning February 26, 2010, are remanded herein.  The aforementioned additional evidence thus will be considered by the RO or the AMC in the first instance before the appeal is returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied service connection for a gunshot wound residual disability of the left leg.  This decision was not appealed.

2.  Some of the evidence received subsequent to the January 2008 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a gunshot wound residual disability of the left leg.

3.  For the period on appeal through February 25, 2010, the weight of the evidence shows that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Some of the evidence received since the January 2008 rating decision is new and material, and the claim of entitlement to service connection for a gunshot wound residual disability of the left leg therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for an evaluation of 30 percent, but no higher, for PTSD for the period on appeal through February 25, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Board is granting the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.  The Board herein grants, but not in full, the benefit sought with respect to the third issue on appeal.  Discussion of the duties to notify and assist as it pertains to this issue therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The issue concerning the Veteran's PTSD initially was one of entitlement to service connection.  He was informed via letter dated in May 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was informed of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The May 2009 letter predated the initial adjudication by the RO/AOJ in May 2007.  All notice elements were addressed by this letter.  Nothing more was required.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA's attempts to obtain the Veteran's service treatment records prior to the instant claim being filed were unsuccessful.  The response received when these records were requested was that they were fire related.  In this regard, the Board notes that the Veteran was informed via letter dated in September 2007 of a fire at the National Personnel Records Center (NPRC) in 1973.  He was requested to submit a National Archives (NA) Form so that a thorough search for service records could be requested.  Service treatment records were formally found to be unavailable in January 2008.  All attempts to secure them were determined to have been exhausted given the aforementioned response as well as the Veteran's failure to submit the NA Form, and further attempts were deemed to be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  He was informed of this determination in a January 2008 letter.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

In June 2009, during the pendency of the instant claim, the Veteran submitted service documentation and photographs as well as the NA Form.  It appears that a thorough search for service records was not requested, however.  Yet this is of no consequence because service connection for PTSD has been granted.  The predominant issue therefore is now the current severity of this disorder.  Service treatment records, while providing background history, do not address this issue.

VA has obtained the Veteran's VA treatment records.  No private treatment records regarding him have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

Recent photographs, lay statements, and a statement from a VA physician, for which VA's duty to assist does not apply, were submitted by the Veteran on his own behalf.

The Veteran was afforded a VA PTSD examination in July 2009.  The examiner reviewed the claims file and interviewed the Veteran regarding his relevant history and current symptomatology.  Next, the examiner conducted a mental assessment.  The examiner finally diagnosed PTSD and opined as to the extent/severity of this disorder.  All of the above actions finally were documented by the examiner in an examination report.  Accordingly, the Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for a gunshot wound residual disability of the left leg.  He contends that he has had residual problems ever since being shot through and through just about his left knee during service in the Pacific Theater.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a gunshot wound residual disability of the left leg was denied by the RO in a late January 2008 rating decision.  It was determined that there was no evidence of a current disability.

Service treatment records were not considered in this decision for the reason discussed above.  Of record as of the time of the decision included VA treatment records dated from 1999 through early January 2008, VA examinations conducted in October 1977 and February 1980, and statements from the Veteran.  

Pertinent here, the Veteran indicated that he was shot above the left knee during service but did not receive a Purple Heart and that he now has numbness below the knee as well as muscle atrophy.  Mildly impaired vibratory sense and a small area of hyperesthesia over the lateral foreleg was found during the October 1977 VA examination.  Complaints of left lower leg pain and numbness on the outside of the leg were lodged by the Veteran at the February 1980 VA examination.  Muscle atrophy of the left leg, decreased pin prick sensation of the lateral border of the left lower leg, and slight instability in the left lower extremity on weightbearing was found.  

The Veteran's reports of longstanding left leg pain and numbness following a gunshot wound as well as general leg pain, stiffness, and giving way were reflected in the VA treatment records.  Also reflected were findings of left leg weakness, decreased muscle bulk, decreased strength, and a limp gait abnormality as well as reference to a scar alleged to be from a gunshot/shrapnel wound during service.  A diagnosis of gait abnormality variously found to be multifactorial or as a result of osteoarthritis of the left knee was made.  

The Veteran immediately was notified of the January 2008 rating decision as well as of his appellate rights.  However, he did not appeal.  The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA treatment records dated from mid 2008 to early 2010, VA radiological findings from October and November 2011, statements from R.C., a friend, and a representative of S.S.S., a group that supports Veterans, statements and testimony of the Veteran, photographs and documentation from his period of service, recent photographs, and testimony of his daughter S.S. were associated with the claims file subsequent to the January 2008 rating decision.  

Relevant to the issue at hand, the VA treatment records contain the Veteran's complaint of left leg, specifically knee, pain following a gunshot wound in 1945 and tired legs.  VA radiologic findings show a normal left knee and normal left tibia and fibula but an intraosseous lesion of the distal femoral shaft, extensive cortical regularity in the femoral diaphysis, as well as tiny radiopaque densities/small metallic fragments in the posterior/dorsal soft tissues.  It was noted that these findings are consistent with previous trauma and the history of a gunshot wound.  

The statement from S.S.S.'s representative mentions left leg scarring.  The Veteran and his daughter S.S. indicated that his left leg is weak, atrophied, and numb at the site of the bullet hole as well as from the knee down.  The recent photographs of the Veteran's left leg show that there is a somewhat circular indentation above the knee on the outside of leg and appear to show that there is a similarly positioned mark on the inside of the leg.

As the evidence referenced in the preceding three paragraphs had not been received by VA at the time of the January 2008 rating decision, such evidence is new.  Some of it also is material because it concerns an unestablished fact necessary to substantiate the claim.  There was no indication of a current left leg disability at the time of the January 2008 rating decision, but such an indication exists now.  Specifically, the recent photographs confirm the reports and findings of left leg symptoms at least with respect to scarring.  The recent radiologic findings show left femur abnormalities.

Given this difference, these photographs and radiologic findings are neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade by them when considered in concert with the previous evidence, other new evidence, and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires the provision of a medical examination complete with a medical etiology opinion.  The grant of service connection may thereafter be warranted.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for a gunshot wound residual disability of the left leg is reopened.

III.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his PTSD.  He contends that this disorder was more severe than contemplated by the 10 percent evaluation assigned during the period on appeal through February 25, 2010.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given as to whether staged ratings are warranted when an appeal arises from an initially assigned disability rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 10 percent evaluation is appropriate when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

August and September 2007 VA treatment records reflect the following.  The Veteran complained of sleep problems, restlessness, lower energy, some loss of interest in activities, anxiety/tension, worrying all the time about everything, and periods of feeling down, sad, or hopeless.  He denied significant, persistent periods of depressed mood as well as suicidal ideation due to his religion and homicidal ideation.  He reported living with his very supportive daughter, continuing to remain active in playing cards with friends at a senior center, going out to breakfast, liking to read the paper, doing puzzles, and trying to walk as much as possible.  The Veteran indicated that he is able to care for himself and perform all of his activities of daily living.  

Upon assessment, the Veteran was alert and had good eye contact.  He was easily engaged in conversation answering all questions and had good conversational skills.  With respect to affect, he was broad, smiling, laughing, and joking.  He did not appear to be a risk for impulsive behavior.  Cognitive deficits were found.  Although oriented as to person, place, and time once, he missed the date once.  He also took 2 trials to learn objects, later recalled only 2 out of the 3 objects, and was unable to do serial 7s or spell "world" backwards.  It was noted that the Veteran had a stroke 3 to 4 years prior.  Diagnoses of depression not otherwise specified (NOS) and anxiety NOS ultimately were rendered.  

Still having a strong hatred for Japanese people was reported by the Veteran in his March 2009 claim.

A VA PTSD examination was conducted in July 2009.  The Veteran complained of sleep problems, sleeping with a light on, an inability to be alone at night due to anxiety, difficulty with unpredictable, loud noises, avoidance of crowds, sitting with his back to the wall away from windows and facing the door in restaurants, intrusive thoughts about his service, avoidance of discussing World War II, not being able to see Toyota vehicles, feeling sad, and having low energy and motivation.  He denied hopelessness and suicidal ideation.  The Veteran reported getting along well with others.  He further reported sometimes hearing the voice of his deceased daughter calling out to him.  He indicated that he and the very supportive daughter he lives with moved as a result of the frequency of this occurrence.  Finally, he indicated that watching the news on Iraq on television exacerbates his symptoms.

Upon assessment, the Veteran was neatly and casually dressed.  No hygiene deficits were observed.  He was cooperative, calm, and oriented as to person, place, and time.  His mood was in the mildly depressed range.  The Veteran's communication and thought processes were not impaired.  He spoke at a normal rate, tone, and volume without pressure.  His thought processes were goal-directed and logical.  There was no evidence of hallucinations, delusions, obsessions, compulsions, phobias, or inappropriate behavior.  It was noted that the Veteran appeared to be displaying a genuine representation of his symptoms.

PTSD and depressive disorder NOS were diagnosed.  It was opined that the PTSD was related to the Veteran's service whereas the depressive disorder was related to the loss of his daughter as well as his wife.  His PTSD symptoms were found to be transient or mild, producing a decrease in work efficiency and ability to perform occupational tasks but only during periods of significant stress.  In addition to this occupational impairment, reference was made to social impairment.  Reference further was made to the Veteran's PTSD symptoms requiring continuous medication.  A GAF score of 65 was assigned with respect both to PTSD and depression.  

Dr. C.M., a VA physician, stated in an October 2009 letter that the Veteran was completely lucid and engaged in a long conversation regarding his wishes concerning future treatment for a physical problem when last seen in April 2009.  Dr. C.M. additionally indicated that the Veteran's remote and recent memory was excellent.  It lastly was recalled by Dr. C.M. that he thought the Veteran was remarkably competent for an octogenarian.  Dr. C.M. concluded by opining that the Veteran is able to perform his general activities of daily living quite well.

The Veteran testified at an October 2009 Decision Review Officer (DRO) hearing regarding his competency to manage his funds that he is able to bathe, dress, and cook on his own, still drives, and goes out to breakfast on occasion.  S.S. testified that the Veteran sometimes goes on bus outings with his church.

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD but not for the anxiety NOS, depression NOS, and depressive disorder NOS which also have been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  No such evidence exists here, whether from the VA examiner or otherwise.  As such, the Board shall consider all psychiatric symptomatology to be attributable to PTSD.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

The Board finds, in light of the above, that a 30 percent evaluation, but no higher, is warranted for PTSD for the period on appeal through February 25, 2010.  Both the symptoms manifested by the Veteran and the GAF score he received reveal that his psychiatric disorder was of an extent or a severity of 30 percent disabling during this period.

A majority of the symptoms listed in Diagnostic Code 9411 for a 30 percent evaluation have been met within the period on appeal through February 25, 2010.  Of the 6 symptoms, only 2 were not shown while 4 were shown to some extent or closely approximated.  

There is no indication that the Veteran suffered from suspiciousness or had any panic attacks.  No mention was made of these symptoms whatsoever.  

The Veteran reported sleep problems, feeling down/sad or hopeless, as well as anxiety/tension sometimes manifested by worrying all the time about everything.  His competency to do so is undisputed because such symptoms are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that are within his/her realm of personal knowledge or are observed by him/her).  His credibility to do so also is undisputed.  Indeed, these symptoms consistently were reported.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be assessed by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (listing inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility).  They were found to be genuine on 1 occasion.  With respect to feeling down/sad or hopeless, confirmation indeed was exists in that the Veteran's mood was found to be in the mildly depressed range.  

That leaves mild memory loss such as forgetting names, directions, or recent events.  Conflicting evidence exists in this regard.  The Veteran did not complain of any such problems with his memory.  Dr. C.M. noted that the Veteran's recent memory was excellent in April 2009.  Yet in 2007 he could recall only 2 out of 3 objects a short while after taking 2 trials to learn them.  Reconciling this evidence leads to the conclusion that intermittent memory problems were manifested.

In contrast to the above, most of the symptoms listed in Diagnostic Code 9411 for even the next highest evaluation beyond 30 percent of 50 percent were not met for the period on appeal through February 25, 2010.  Only 1 of the 9 symptoms indeed was shown to any extent at all.  

Disturbances of motivation and mood were reported by the Veteran.  Specifically, he complained of restlessness, low or lower energy, some loss of interest in activities, and low motivation.  These complaints are competent and credible for the reasons set forth above.  

Regarding impairment of short and long term memory such as retention of only highly learned material and forgetting to complete tasks, the Board reiterates the above conclusion that the Veteran had intermittent mild recent memory loss.  This does not arise to the level of short term memory impairment, however.  Although he was unable to do serial 7s or spell "world" backwards, it was not noted that the Veteran was incapable of retaining newly learned material.  It similarly never was noted that he forgot to complete a task.  Remote memory was characterized as excellent on 1 occasion.  

Affect was broad, smiling, laughing, and joking rather than flat.  Speech was of normal rate, tone, and volume without pressure instead of circumstantial, circumlocutory, or stereotyped.  As noted above, absent is any reference that the Veteran had any panic attacks.  It thus readily follows that such attacks were not more frequent than 1 per week.  Difficulty in understanding complex commands, impaired judgment, and impaired abstract thinking never were found.  Notwithstanding cognitive deficits, the Veteran's thought processes were not impaired as they were goal-directed and logical.  He was able to engage with Dr. C.M. in a long conversation about his wishes for future treatment of a physical problem.  With respect to difficulty in establishing and maintaining effective work and social relationships, the evidence is negative.  It indeed includes indications that the Veteran lives with his very supportive daughter, plays cards with friends at the senior center, sometimes goes on bus outings with his church, and sometimes goes out to breakfast.

In addition to the above listed symptoms, the Veteran manifested other symptoms akin to those listed in Diagnostic Code 9411 for a rating of 30 percent during the period on appeal through February 25, 2010.  He had a strong hatred for Japanese people and competently and credibly reported not being able to see Japanese products such as Toyota vehicles.  He additionally competently and credibly complained of intrusive thoughts of service, avoidance of discussing World War II, avoiding crowds, sitting in a position perceived as secure in restaurants, difficulty with loud and unpredicted noise, an inability to be alone at night, and sleeping with a light on.  Although hallucinations were not found, the Veteran competently and credibly indicated having to move because he frequently heard the voice of his deceased daughter calling out to him.

The overall impairment described by a 30 percent rating further is shown.  Specifically, the aforementioned manifested listed and non-listed symptoms concededly cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Yet the Veteran generally was functioning satisfactorily with routine behavior, self-care, and conversation normal.  

It particularly was found that there was no inappropriate behavior as well as that there did not appear to be a risk of impulsive behavior.  No behavior outside of routine was referenced.  The Veteran competently and credibly reported that he was able to engage in self-care in that he can bathe, dress, and cook on his own.  He was neatly and casually dressed with no hygiene deficits.  Dr. C.M. opined that the Veteran was remarkable competent as well as able to perform his general activities of daily living quite well.  Once it was found that there was no impairment in his communication.  Indeed, it is reiterated that he engaged in a long conversation with Dr. C.M.  He otherwise was easily engaged in conversation answering all questions and had good conversational skills.  Further, the Veteran was alert, oriented other than missing the date on 1 occasion, no suicidal or homicidal, and free of delusions, obsessions, compulsions, and phobias.

The Veteran's GAF score further reveals a level of functioning greater than a 10 percent evaluation contemplates during the period on appeal through February 25, 2010.  His score of 65 is indicative of mild symptoms and some difficulty in occupational and social functioning described by a 30 percent rating.

Acknowledgement is given to the VA examiner's opinion that the Veteran's PTSD symptoms during the aforementioned period were mild or transient and productive of a decrease in work efficiency and ability to perform occupational tasks but only during periods of significant stress.  This language is directly from the criteria for a 10 percent evaluation under Diagnostic Code 9411.  Thus, contradictory evidence exists regarding the level occupational and social impairment.  

The Board finds that the VA examiner's concluding opinion in association with the July 2009 examination report conflicts somewhat with the GAF score that such examiner assigned at that time with the Veteran's symptoms as a whole.  At this point the Board reiterates the rule that if two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  Affording the Veteran all reasonable doubt in his favor, the finds that preponderance of the evidence supports entitlement at most to an evaluation of 30 percent for his PTSD for the entire period on appeal through February 25, 2010.  Staged ratings within this period thus are not warranted, and the benefit of the doubt rule does not apply to it.

B.  Extraschedular

The above determination granting the Veteran a 30 percent evaluation for his PTSD for the period on appeal through February 25, 2010, is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for PTSD during this period on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for PTSD for the period on appeal through February 25, 2010.  There further has been no showing from the record that the Veteran's PTSD picture could not be contemplated adequately by the applicable schedular rating criteria discussed above in these periods.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as Mauerhan, Richard, Mittleider, and Mitchem.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluation adequately describes the extent/severity of the Veteran's disability in the aforementioned period.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional PTSD picture at any point during the periods on appeal through February 25, 2010.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therein thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a gunshot wound residual disability of the left leg is reopened.  To this extent, and only to this extent, the appeal regarding this disability is granted.

A 30 percent evaluation for PTSD for the period on appeal through February 25, 2010, is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The issues of entitlement to service connection for a gunshot wound residual disability of the left leg and entitlement to an initial evaluation in excess of 30 percent for PTSD for the period beginning February 26, 2010, unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Gunshot Wound Residual Disability of the Left Leg

VA's duty to assist the Veteran in substantiating his claim  is heightened where pertinent records are presumed to have been or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As noted above, this duty includes making reasonable efforts to procure pertinent treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in Federal custody, to include service treatment records, consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

A heightened duty to assist applies here given the above discussion that the Veteran's records were involved in the 1973 NPRC fire.  The January 2008 formal finding that these records were unavailable contained the conclusions that further requests for them would be futile.  

In regard to the Veteran's circumstances of service, he has indicated both that the gunshot wound occurred on Iwo Jima and that he was there from March to October 1945.  He also engaged in ground combat on the Aleutian Islands, where he indicates he was from February 1943 to May 1944.  

Also as noted above, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The pertinent law and evidence is as set forth above.

Review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for a gunshot wound residual disability of the left leg.  The Board finds that the provision of such a medical examination and opinion is required in this case.

Scars currently are apparent on the Veteran's left leg.  Left femur abnormalities were found upon recent radiologic testing.  In addition, the Veteran, S.S., and a representative of S.S.S. recently reported that he has symptoms of a left leg disability including scarring, pain, tiredness, weakness, atrophy, and numbness.  They are competent to so report because the symptoms identified are within the Veteran's personal experience and capable of observation by S.S.  See Layno, 6 Vet. App. at 465.  They also appear to be credible in this regard because, at first glance, no reason to doubt them is found.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical evidence is 1 factor in evaluating the credibility of lay evidence but that it cannot be the only factor for a determination that such evidence lacks credibility); see also Caluza, 7 Vet. App. at 498; Macarubbo, 10 Vet. App. at 388.  

As it stands now, no service treatment records or other evidence (such as a Purple Heart) exists confirming that the Veteran received a gunshot wound to the left leg during service.  In this case VA has expended all reasonable efforts in attempting to secure evidence of the claimed in-service wound.  Further attempts to obtain such evidence would be futile.  Under the circumstances of this case, however, actual documentation of such would is unnecessary under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (each indicating that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat can be accepted as sufficient proof of service connection notwithstanding the fact that there is no official record of such in-service incurrence or aggravation).  It is undisputed that the Veteran engaged in ground combat in the Pacific Theater.  As such, sustaining the claimed leg is consistent with the circumstances, conditions, and hardships of such combat service.  Id.  

In contending that his has had residual problems ever since being shot in the left leg during service, the Veteran asserts continuity of symptomatology.  He is competent to report the duration of his symptoms because, once again, they are within his personal experience.  See Layno, 6 Vet. App. at 465.  Support for his credibility in this regard is found.  The assertion was made in VA treatment records dated prior to as well as during the pendency of the appeal.  See Caluza, 7 Vet. App. at 498; Macarubbo, 10 Vet. App. at 388.  Complaints of left leg symptoms including scarring, pain, stiffness, numbness, tiredness, weakness, muscle atrophy, and giving way have been documented in the late 1970's, early 1980's, late 1990's, and the 2000's.  Findings of left femur abnormalities consistent with previous trauma and the history of a gunshot wound, a scar, muscle atrophy, decreased muscle bulk, decreased strength, weakness, impaired sensation, slight instability on weightbearing, and a limp gait abnormality were made during these periods.  A diagnosis of gait abnormality variously found to be multifactorial or as a result of osteoarthritis of the left knee additionally has been made.  

More evidence is needed despite the above to render a determination on the instant claim.  The precise nature of the Veteran's current left leg disability is unknown.  Although there is an indication that this disability may be associated with his service due to being a residual of a gunshot wound incurred therein, sufficient evidence concerning whether there is an association as required under the law of service connection is lacking.  

Therefore, an appropriate VA medical examination or examinations complete with medical etiology opinion is required.  A remand is necessary so that this action can be undertaken.

II.  PTSD for the Period Beginning February 26, 2010

A VA medical examination and/or medical opinion obtained must be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  This includes that any such medical examination and/or opinion be contemporaneous in that it portrays the current state of the service-connected disability at issue.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Veteran's PTSD has been asserted by his representative to have worsened since his July 2009 VA PTSD examination.  To reiterate the above, the evidence before and as of this examination showed that he disliked Japanese people and objects of Japanese origin.  It also showed that he did not have suicidal ideation because of his religion, got along well with others, socialized by playing cards with friends at a senior center and going on bus outings with his church as well as sometimes going out to breakfast, and had intermittent mild memory loss.  

A February 26, 2010, VA treatment record includes S.S.'s assessment that the Veteran's annoyance toward anyone or anything Japanese people seemed worse.  She indicated that he frequently makes comments "about the Japs" under his breath.  The Veteran noted that he does not like "just staying in the house" all day.

VA treatment records dated in May and June 2010, which are part of the Virtual VA "eFolder" rather than the claims file, document the following.  The Veteran denied suicidal ideation because of his religion but reported not wanting to live anymore.  He presented as social and pleasant and displayed interest in participating in a treatment group for socialization.  He stated that he has a lot of friends, but only jokingly.  Finally, he indicated that his mind was not as good as it used to be.  Memory impairment was found.

At the October 2011 Video Conference hearing, the Veteran testified that he does not socialize ever, stays inside the house a lot, and does not have suicidal ideation because of his religion.

The Board notes that the Veteran's July 2009 VA PTSD examination was performed over two years ago.  It therefore qualifies as somewhat old.  Based on the above, a finding that this examination may not portray the current extent/severity of his PTSD since February 26, 2010, readily is made.  Comparison of the reported symptoms and findings before or during the examination with those from this date forward indeed appears to reflect some deterioration.  An appropriate updated VA examination therefore must be scheduled.  To accomplish this task, a remand once again is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by him during the course of this remand.

2.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination or examinations to determine the nature (whether scar, muscular, or other), extent, onset, and etiology of any left leg disability found to be present.  The claims file shall be made available to and reviewed by each examiner.  

Each examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, each examiner shall opine as to the diagnosis of any existing left leg disability.  For each such disability diagnosed, each examiner finally shall opine with respect to etiology as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service, to include being a residual from a gunshot wound therein or otherwise.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for each diagnosis provided and etiology opinion rendered.  

All of the above actions shall be documented fully in an examination report.

3.  Also after completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA examination to determine the extent/severity of his PTSD beginning February 26, 2010.  The claims file shall be made available to and reviewed by the examiner.  

The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Subsequently, the examiner shall opine as to the extent/severity of the Veteran's PTSD.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for this opinion.  

Each of the above actions shall be documented fully in an examination report.

4.  Finally, readjudicate the issues of entitlement to service connection for a gunshot wound residual disability of the left leg and entitlement to an initial evaluation in excess of 30 percent for PTSD for the period beginning February 26, 2010.  If either of these benefits sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


